 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9       TOY TERRELL SMITH,                                   Case No. 1:16-cv-01924-LJO-JDP

10                       Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                              THAT COURT GRANT DEFENDANTS’
11                v.                                          MOTION FOR SUMMARY JUDGMENT

12       J. TORRES, et al.,                                   OBJECTIONS DUE IN 14 DAYS

13                        Defendants.                         ECF No. 69

14

15              Plaintiff Toy Terrell Smith is a state prisoner proceeding without counsel in this civil

16       rights action brought under 42 U.S.C. § 1983. Terrell alleges that defendants J. Torres and

17       M. Hoggard, both correctional counselors at California State Prison Corcoran, were

18       deliberately indifferent to his safety and so violated the Eighth Amendment by recommending

19       that he be returned to Kern Valley State Prison. See ECF No. 10 at 13. On February 15, 2019,

20       Torres and Hoggard moved for summary judgment under Federal Rule of Civil Procedure 56,

21       arguing that the move was not objectively dangerous, that the defendants were not subjectively

22       indifferent to any danger, that Smith cannot establish causation, and that defendants Torres and

23       Hoggard are entitled to qualified immunity. See ECF No. 69-2 at 1-2. Smith filed an

24       opposition on May 13, 2019, and the defendants filed a reply on May 21. See ECF Nos. 73 and

25       74.1

26   1
     As required by Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998), defendants gave
27 plaintiff notice of the requirements for opposing a summary judgment motion via an attachment
   to the motion for summary judgment. See ECF No. 69-1.
28


                                                          1
 1         I recommend granting defendants’ motion for summary judgment. When Smith’s                         `

 2   allegations are viewed in their most favorable light, they fail to show that the decision to move

 3   him to Kern Valley State Prison posed an objective, substantial risk of serious harm. See

 4   Farmer v. Brennan, 511 U.S. 825, 834 (1994) (holding that an Eighth Amendment failure to

 5   protect claim must allege that there was “objectively” a “substantial risk of serious harm” to

 6   which defendant was indifferent). Because Smith’s speculative and general allegations do not

 7   satisfy the objective risk requirement, I do not reach defendants’ alternate claimed bases for

 8   summary judgment.

 9     I. Factual Background
10         In early 2016, Smith was an inmate at Corcoran State Prison. Defendant Torres

11   approached Smith about placement at a different facility. ECF No. 73 at 2. Torres presented

12   Smith with a list of prisons to which he might be transferred, but Smith “informed her that he

13   was not interested in any of them because none of them were mental health care treatment

14   facilities.” Id. Smith also gave Torres a two-page statement intended to inform the committee

15   making the facility assignment. The committee, which included both Smith and Hoggard,

16   recommended based on a variety of factors that Smith be sent to Kern Valley State Prison,

17   where he was previously housed. Smith had been involved in a violent incident and riot at

18   Kern Valley, see generally id. at 21 (“Exhibit B”), and did not want to be returned there.

19   Smith appealed the committee’s decision and met with Hoggard concerning the appeal. Id. at

20   4. Smith’s appeal was unsuccessful. He was transferred back to Kern Valley, where he was

21   attacked.

22     II. Legal Standard
23         Summary judgment is appropriate when there is “no genuine dispute as to any material

24   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

25   factual dispute is genuine if a reasonable trier of fact could find in favor of either party at trial.

26   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The disputed fact is material if

27   it “might affect the outcome of the suit under the governing law.” See id. at 248.

28


                                                       2
 1        The party seeking summary judgment bears the initial burden of demonstrating the              `

 2   absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325

 3   (1986). Once the moving party has met its burden, the non-moving party may not rest on the

 4   allegations or denials in its pleading, Anderson, 477 U.S. at 248, but “must come forward with

 5   ‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co.,

 6   Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)).

 7        In making a summary judgment determination, a court “may not engage in credibility

 8   determinations or the weighing of evidence,” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.

 9   2017) (citation omitted), and it must view the inferences drawn from the underlying facts in the

10   light most favorable to the non-moving party. See United States v. Diebold, Inc., 369 U.S. 654,

11   655 (1962) (per curiam); Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002).

12        As detailed below, defendants have met their burden of showing the absence of a genuine

13   issue of material fact, and Smith has not shown that there is an issue for trial.

14    III. Analysis
15        The Eighth Amendment of the United States Constitution protects prisoners against a

16   prison official’s “deliberate indifference” to “a substantial risk of serious harm.” Farmer, 511

17   U.S. at 828 (1994). “Deliberate indifference” has both an objective and subjective component:

18   there must be an objective risk to inmate safety, and the official in question must also “draw

19   the inference” that the risk exists and disregard it. Id. at 837; see also Clement v. Gomez, 298

20   F.3d 898, 904 (9th Cir. 2002) (describing subjective and objective components). For a risk to

21   be objectively “substantial” it must be more than merely possible, since prisons are, “by

22   definition,” institutions “of involuntary confinement of persons who have a demonstrated

23   proclivity for anti-social criminal, and often violent, conduct.” Hudson v. Palmer, 468 U.S.

24   517, 526 (1984); see also Brown v. Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990) (noting that

25   the “known risk of injury must be a strong likelihood, rather than a mere possibility before a

26   guard’s failure to act can constitute deliberate indifference” (internal quotation marks

27   omitted)). For this reason, “speculative and generalized fears of harm at the hands of other

28


                                                     3
 1   prisoners do not rise to a sufficiently substantial risk of serious harm.” Williams v. Wood, 223       `

 2   F. App’x 670, 671 (9th Cir. 2007).

 3        Even when viewed in their most favorable light, Smith’s allegations do not show that

 4   being moved to Kern Valley created a substantial risk of serious harm. While his statement to

 5   the corrections committee mentioned the past riot at Kern Valley, it mentioned no specific

 6   threats that would attend to his being housed there in the future. See ECF No. 73 at 19-20; see

 7   also Cal. Code Regs., tit. 15 § 3378(b)(2) (“Any offender who claims enemies shall provide

 8   sufficient information to positively identify the claimed enemy.”). Smith’s statement also

 9   mentioned several other violent encounters at other facilities involving Smith—all of which

10   were mentioned not for the purpose of showing that a move to Kern Valley would be

11   substantially dangerous, but that Smith was repeatedly “set up for harm if not death” by the

12   system more generally, and that all Muslims (like Smith) were mistreated by the California

13   Department of Corrections and Rehabilitation. Id. An incident report on the Kern Valley riot

14   likewise raised no specific and substantial risks that would attend to transferring Smith to a part

15   of the Kern Valley facility where Smith had no documented enemies. See generally id. at 21

16   (“Exhibit B”). Smith’s claims about the move—fears that many prisoners might unfortunately

17   face—are too “speculative and generalized” to amount to a substantial risk of serious harm or

18   preclude summary judgment in defendants’ favor. Williams, 223 F. App’x at 671; see also

19   Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1161 (9th Cir. 2013) (“The record, viewed

20   objectively and subjectively, is insufficient to preclude summary judgment on the claim that

21   . . . officials were deliberately indifferent to a substantial risk that” one prisoner would assault

22   another, since the two prisoners in question “had been in general population together for an

23   extended period with no record of any threats or problems between them.”). While reasonable

24   minds might disagree over the best place to house Smith, a mere difference of opinion does not

25   create a substantial risk. Cf. Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004).

26    IV. Findings and Recommendations
27        For the foregoing reasons, I recommend that:

28        1. The court grant in full defendant’s motion for summary judgment, ECF No. 69.


                                                      4
 1            2. This case be dismissed without prejudice.                                            `

 2            These findings and recommendations are submitted to the U.S. district judge presiding

 3    over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the

 4    service of the findings and recommendations, the parties may file written objections to the

 5    findings and recommendations with the court and serve a copy on all parties. That document

 6    must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

 7    presiding district judge will then review the findings and recommendations under 28 U.S.C.

 8    § 636(b)(1)(C).

 9
     IT IS SO ORDERED.
10

11
     Dated:      August 23, 2019
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15    No. 205
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      5
